Title: To Thomas Jefferson from Friederich Johann Jacobsen, 20 September 1805
From: Jacobsen, Friederich Johann
To: Jefferson, Thomas


                  
                     Your Excellency 
                     
                     Altona the 20 Sept: 1805
                  
                  The inclosed essay to collect the Principles of the english & french Prize courts for the neutral Commerce & to advise means & ways to get better terms in future days for the neutral Flag I do myself the honour to sent Your Excellency as a free Tribut to Your Virtues, Wisdom & Talents of which America enjoys the Blessings & the whole civilized World admires the Excistance.
                  May Providence long grant you the most happiest carrieer a mortal can enjoy. This The sincere wish of Your Excellencys Most humble Servant
                  
                     F J Jacobsen 
                     
                  
               